Opinion issued February 11, 2021




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-20-00751-CR
                            ———————————
               EX PARTE JOHN JON NICHOLSON, Appellant



                    On Appeal from the 179th District Court
                            Harris County, Texas
                        Trial Court Case No. 1666868


                          MEMORANDUM OPINION

      Appellant, John Jon Nicholson, proceeding pro se, challenges the trial court’s

purported denials of his applications for writ of habeas corpus.

      We dismiss the appeal for lack of jurisdiction.
                                      Background

      A Harris County Grand Jury issued a true bill of indictment, alleging that

appellant, on or about March 3, 2020, “did then and there unlawfully, appropriate by

acquiring and exercising control over property, namely, an automobile, owned by

John Daniels, hereinafter called the [c]omplainant, of the value of at least thirty

thousand dollars and less than one hundred fifty thousand dollars, with the intent to

deprive the [c]omplainant of the property.”1

      On July 19, 2020, appellant filed2 an application for writ of habeas corpus

(“first application for writ of habeas corpus”) in the trial court, asserting that he was

being “unlawfully held on a [p]arole [h]old in the Harris County [j]ail” in violation

of his constitutional rights. Appellant requested that the trial court hold a hearing on

his application and grant him relief at the conclusion of the hearing. At the top of

appellant’s application is a hand-written notation stating, “Denied,” and the trial

court’s signature. It is date stamped July 27, 2020.

      On August 31, 2020, appellant filed3 an application for writ of habeas corpus

(“second application for writ of habeas corpus”) in the trial court, asserting that he


1
      See TEX. PENAL CODE ANN. § 31.03 (“Theft”).
2
      See Castillo v. State, 369 S.W.3d 196, 199 n.14 (Tex. Crim. App. 2012) (“[T]he
      prisoner mailbox rule[] . . . deems the pleadings of a pro se inmate filed at the time
      they are delivered to prison authorities for forwarding to the court clerk.” (internal
      quotations omitted)).
3
      See id.

                                            2
was being “unlawfully [d]etained on a [p]arole [h]old . . . in the Harris County [j]ail”

because of “[a] [d]elay of [i]ndictment” in violation of Texas Code of Criminal

Procedure article 32.014 and his constitutional rights. Appellant requested that the

trial court hold a hearing on his application, dismiss the charge against him, and

release him from the Harris County jail. At the top of appellant’s application is a

hand-written notation stating, “Denied,” and the trial court’s signature. It is date

stamped September 4, 2020.

      On August 31, 2020, appellant filed5 another application for writ of habeas

corpus (“third application for writ of habeas corpus”) in the trial court, again

asserting that he was being “unlawfully [d]etained on a [p]arole [h]old . . . in the

Harris County [j]ail” in violation of Texas Code of Criminal Procedure article 32.016

and his constitutional rights. Appellant requested that the trial court hold a hearing

on his application, dismiss the charge against him, and release him from the Harris

County jail. At the top of appellant’s application is a hand-written notation stating,

“Def[andant] is out on [b]ond.” There is no signature from the trial court, but the

document is date stamped September 11, 2020.




4
      See TEX. CODE CRIM. PROC. ANN. art. 32.01 (“Defendant in Custody and No
      Indictment Presented”).
5
      See Castillo, 369 S.W.3d at 199 n.14.
6
      See TEX. CODE CRIM. PROC. ANN. art. 32.01.

                                           3
      The trial court did not hold a hearing on any of appellant’s applications for

writ of habeas corpus. On September 6, 2020, appellant filed7 a notice of appeal of

the trial court’s purported rulings on his applications for writ of habeas corpus.8

                                    Notice of Appeal

      We cannot exercise jurisdiction over an appeal without a timely filed notice

of appeal. See TEX. R. APP. P. 26.2(a); see also Castillo v. State, 369 S.W.3d 196,

198 (Tex. Crim. App. 2012); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App.

1996). Generally, a defendant’s notice of appeal is timely if it is filed within thirty

days after the date sentence is imposed or suspended in open court or the trial court

signs an appealable order. TEX. R. APP. P. 26.2(a)(1); see also Bayless v. State, 91

S.W.3d 801, 805 (Tex. Crim. App. 2002); Ex parte Matthews, 452 S.W.3d 8, 10–11

(Tex. App.—San Antonio 2014, no pet.); see also Ex parte Smith, 178 S.W.3d 797,

801 (Tex. Crim. App. 2005) (“The denial of relief on a pretrial writ of habeas corpus

may be appealed immediately . . . . ”). Here, appellant’s first application for writ of

habeas corpus contains a hand-written notation stating, “Denied,” and the trial

court’s signature at the top of the application’s first page. It is date stamped July 27,


7
      See Castillo, 369 S.W.3d at 199 n.14.
8
      In his notice of appeal, appellant states that he seeks to appeal the trial court’s ruling
      on “the [w]rit of [h]abeas [c]orpus submitted to both the 179[th] Criminal Court and
      [the] Harris County District Court . . . on August 31, 2020.” But the appellate
      record contains three applications for writ of habeas corpus filed by appellant in the
      trial court. For purposes of this appeal, we will presume that appellant is attempting
      to appeal the trial court’s purported rulings on all three habeas applications.

                                              4
2020. Thus, appellant’s notice of appeal was due no later than August 26, 2020. See

TEX. R. APP. P. 26.2(a)(1); Olivo, 918 S.W.2d at 522. Appellant’s notice of appeal

was filed after August 26, 2020. See Castillo, 369 S.W.3d at 199 n.14 (prisoner

mailbox rule).

      The time for filing a notice of appeal can be extended only if, within fifteen

days of the deadline for filing the notice of appeal, a defendant files the notice of

appeal in the trial court and a motion for extension of time that complies with Texas

Rule of Appellate Procedure 10.5(b) in the appellate court. See TEX. R. APP. P.

10.5(b), 26.3; Lair v. State, 321 S.W.3d 158, 159 (Tex. App.—Houston [1st Dist.]

2010, pet. ref’d). Appellant did not file a motion for extension of time to file his

notice of appeal related to his first application for writ of habeas corpus. When a

notice of appeal, but no motion for extension of time, is filed within the fifteen-day

period after the notice-of-appeal deadline, the court of appeals lacks jurisdiction to

dispose of the purported appeal in any manner other than by dismissing it for lack of

jurisdiction. Olivo, 918 S.W.2d at 523. We cannot imply a motion for extension of

time. Lair, 321 S.W.3d at 159.

      Because appellant did not file a timely notice of appeal related to his first

application for writ of habeas corpus, we hold that we do not have jurisdiction over




                                          5
his appeal, and we must dismiss this portion of his appeal for lack of jurisdiction.9

See id.

                       Whether Trial Court Reached Merits

      There is no right of appeal from a refusal to issue a writ of habeas corpus when

the trial court did not consider and resolve the merits of a defendant’s application.

See Ex parte Hargett, 819 S.W.2d 866, 869 (Tex. Crim. App. 1991); Ex parte

Gonzales, 12 S.W.3d 913, 914 (Tex. App.—Austin 2000, pet. ref’d). We must

therefore examine whether the trial court considered and resolved the merits of

appellant’s habeas applications. See Ex parte Gonzales, 12 S.W.3d at 914 (“If the

trial court reaches the merits of the habeas corpus application, its ruling is appealable

even if it comes in the form of an order refusing to issue the writ.”); see also In re

R.G., 388 S.W.3d 820, 822 (Tex. App.—Houston [1st Dist.] 2012, no pet.) (“[W]hen

a hearing is held on the merits of an applicant’s [habeas] claim and the court

subsequently rules on the merits of that claim, the losing party may appeal.” (internal

quotations omitted)).      We review the entire appellate record to make this

determination. See Ex parte Bowers, 36 S.W.3d 926, 926–27 (Tex. App.—Dallas

2001, pet. ref’d) (court lacked jurisdiction over appeal from trial court’s refusal to

grant application for writ of habeas corpus where neither trial court’s order—nor


9
      Even if appellant had timely filed a notice of appeal of the trial court’s purported
      ruling on his first application for writ of habeas, we still would not have jurisdiction
      over his appeal for the reasons discussed below. See infra.

                                             6
anything else in record—reflected that trial court considered merits of defendant’s

application).

      In Purchase v. State, 176 S.W.3d 406 (Tex. App.—Houston [1st Dist.] 2004,

no pet.), this Court concluded that the trial court did not reach the merits of the

defendant’s application for writ of habeas corpus where the trial court (1) denied the

writ without hearing evidence or argument regarding the defendant’s claims and

(2) did not express an opinion on the merits of the defendant’s claims. Id. at 407;

see also Ex parte Campos, No. 14-17-00492-CR, 2017 WL 4797839, at *1–2 (Tex.

App.—Houston [14th Dist.] Oct. 24, 2017, no pet.) (defendant appealed trial court’s

denial of habeas application; appellate court held it lacked jurisdiction to consider

appeal where “[t]he record . . . [did] not establish that the trial court ruled on the

underlying merits of [defendant’s] writ application”).

      Here, appellant filed his second and third applications for writ of habeas

corpus on August 31, 2020, but the record does not show that the trial court reached

the merits of either habeas application. The record does not show that a hearing took

place on either application or that the trial court heard evidence or argument

addressing appellant’s claims. And the record does not show that the trial court

considered or resolved the merits of appellant’s applications. Instead, appellant’s

second application for writ of habeas corpus contains only a hand-written notation




                                          7
at the top of the first page stating, “Denied.”10 Simply noting “[d]enied” on the top

of the first page of appellant’s second application for writ of habeas corpus does not

establish that the trial court considered the merits of the application. See Purchase,

176 S.W.3d at 407 (when record reveals trial court “denied” application for writ of

habeas corpus without hearing evidence or argument regarding defendant’s claims,

and without expressing opinion on merits of those claims, trial court does not resolve

merits of habeas application and appellate court lacks jurisdiction (internal

quotations omitted)); see, e.g., Ex parte Lewis, No. 14-16-00629-CR, 2017 WL

6559647, at *1–2 (Tex. App.—Houston [14th Dist.] Dec. 21, 2017, pet. ref’d) (mem.

op., not designated for publication) (trial court’s checking of box stating, “Orders

Relief Denied,” did not show it reached merits of defendant’s habeas application);

Ex parte Campos, 2017 WL 4797839, at *1–2 (trial court’s handwritten “denied”

notation did not show it resolved merits of defendant’s habeas application (internal

quotations omitted)); Ex parte Herod, No. 01-15-00494-CR, 2016 WL 1470079, at

*4 (Tex. App.—Houston [1st Dist.] Apr. 14, 2016, no pet.) (mem. op., not

designated for publication) (when trial court summarily denies habeas application



10
      In his second application for writ of habeas corpus, appellant requested multiple
      actions by the trial court, including that the trial court hold a hearing on his
      application, dismiss the charge against him, and release him from the Harris County
      jail. The denial of a request for a hearing on an application for writ of habeas corpus
      is not an appealable order. See Ex parte Johnson, 561 S.W.2d 841, 842 (Tex. Crim.
      App. 1978).

                                             8
without hearing it does not resolve merits and appellate court lacks jurisdiction).

Further, appellant’s third application for writ of habeas corpus only includes a

hand-written notation at the top of the first page stating, “Def[andant] is out on

[b]ond.”11 This is not a ruling on appellant’s third application for writ of habeas

corpus.

      Nothing in the record establishes that the trial court expressly ruled on the

merits of appellant’s second and third applications for writ of habeas corpus or that

the notations on either application resolved the merits of appellant’s habeas

applications. See Ex parte Miller, 931 S.W.2d 724, 725 (Tex. App.—Austin 1996,

no pet.) (trial court must expressly rule on merits of habeas application). Thus, we

hold that we do not have jurisdiction over appellant’s appeal related to his second

and third applications for writ of habeas corpus, and we must dismiss the remaining

portions of appellant’s appeal.12

11
      In his third application for writ of habeas corpus, appellant requested multiple
      actions by the trial court, including that the trial court hold a hearing on his
      application, dismiss the charge against him, and release him from the Harris County
      jail. The denial of a request for a hearing on an application for writ of habeas corpus
      is not an appealable order. See id.
12
      We also note that appellant has appointed trial counsel. A criminal defendant is not
      entitled to hybrid representation. See Patrick v. State, 906 S.W.2d 481, 498 (Tex.
      Crim. App. 1995); Rudd v. State, 616 S.W.2d 623, 625 (Tex. Crim. App. 1981).
      Although appellant filed a pro se motion for hybrid representation in the trial court,
      the trial court is free disregard any pro se motion presented by a defendant who is
      represented by counsel. See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim.
      App. 2007). Because the trial court has not granted appellant’s motion for hybrid
      representation and appellant is not entitled to hybrid representation, his pro se appeal
      from the trial court’s purported denials of his habeas applications presents “nothing”
                                             9
                                       Conclusion

      We dismiss the appeal for lack of jurisdiction.13




                                                  Julie Countiss
                                                  Justice

Panel consists of Justices Hightower, Countiss, and Farris.

Do not publish. TEX. R. APP. P. 47.2(b).




      for our review. See Patrick, 906 S.W.2d at 498; see also In re Scott, No.
      01-20-00793-CR, 2020 WL 7062319, at *1 (Tex. App.—Houston [1st Dist.] Dec.
      3, 2020, orig. proceeding) (mem. op., not designated for publication) (defendant not
      entitled to hybrid representation in trial court or in appellate court and pro se filing
      in appellate court presented “nothing for this Court to review”). His appeal must be
      dismissed.
13
      Appellant was notified that his appeal was subject to dismissal for lack of
      jurisdiction.

                                             10